This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, HOUTZ, and ATTANASIO
                       Appellate Military Judges
                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    William W. BEEZEL
     Construction Mechanic Constructionman (E-3), U.S. Navy
                           Appellant

                             No. 202000129

                         Decided: 27 August 2020
    Appeal from the United States Navy-Marine Corps Trial Judiciary
                            Military Judges:
                      Derek D. Butler (arraignment)
                        Warren A. Record (trial)
 Sentence adjudged 27 February 2020 by a special court-martial
 convened at Naval Air Station Pensacola, Florida, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, forfeiture of $1000.00 per month for seven months,
 confinement for seven months, and a bad-conduct discharge.
                          For Appellant:
               Commander Michael E. Maffei, JAGC, USN
                               For Appellee:
                            Brian K. Keller, Esq.
                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                        _________________________
               United States v. Beezel, NMCCA No. 202000129
                            Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866 (2018).
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2